OFFICE ACTION: REFUSAL
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority 
Acknowledgment is made of applicant's claim for foreign priority based on application, KR30-2020-0058229, filed in Republic of Korea on November 27th, 2020. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, filed on November 23rd, 2021.

Objection to the Title 
Applicant has referred to the claim as “Notebook Laptop Computer” throughout the application.  The terms “notebook” and “laptop” represent different types of portable computers; therefore Applicant should clarify the disclosure (e.g. specific type of device) and amend the title accordingly. The Examiner suggests amending the title (37 CFR 1.153) throughout the application to read either:

 -- Notebook Computer -- 		OR		--Laptop Computer--

Objections to the Specification
The Examiner objects to the specification as follows:
Descriptive Statement: There are grammatical errors in the descriptive statements (e.g. syntax) by use of the phrases, “show the claimed design that a monitor has been folded” and “show the claimed design that a monitor has been unfolded.”  See MPEP 1503.01(II).  For clarity, the Examiner suggests amending the descriptive statements to read: 

-- Reproductions 1.1 to 1.7 show the Laptop Computer in a folded state of use, whereas reproductions 1.8 to 1.14 show the Laptop Computer in an unfolded state of use. --
					 	OR
-- Reproductions 1.1 to 1.7 show the Notebook Computer in a folded state of use, whereas reproductions 1.8 to 1.14 show the Notebook Computer in an unfolded state of use. --
Objection to the Claim 
The claim is objected to because of the following informalities:  inconsistent title and improper inclusion of brackets.  Brackets denote deleted subject matter per 37 C.F.R. 1.121.   Appropriate correction is required.  See MPEP 1503.01(III) regarding Design Claim.  For proper form (37 CFR 1.153 or 37 CFR 1.1025), the claim should be amended to remove the brackets and read either:

--CLAIM: The ornamental design for a Laptop Computer as shown and described.--
						OR
-- CLAIM: The ornamental design for a Notebook Computer as shown and described.--
  


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The claim is rejected under 35 U.S.C. 112(a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  See MPEP 1503.02.
The claim is indefinite and nonenabling because the claim is not consistently or clearly disclosed.  Specifically: 
The claim is not enabled due to unclear elements, merging and blurring of lines combined with an overall poor image quality (including pixelated reproduction with bleeding contours and lines, and the resulting unclear or indiscernible details). Figs. 1.1-1.14 are of an inadequate quality with edges appearing jagged and lines blurring together. See examples:


    PNG
    media_image1.png
    551
    793
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    571
    802
    media_image2.png
    Greyscale


The claim as rejected above is indefinite because it is subject to more than one interpretation.  Though the exact appearance and three-dimensional configuration of these features may be indefinite, the examiner considers their inclusion to have little effect on the overall appearance of the claim.  Therefore, acting on either interpretation, the claim is also rejected under 35 USC 103, as follows.  See MPEP 2143.03(I).















Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.        
                 
The claim is rejected under 35 U.S.C. 103 as being unpatentable over NPL Reference #5: ZenBook 14 Ultra-Slim Laptop (ASUS)(publication date of 11/27/2019) in view of NPL Reference #4: XPS 17 Laptop (Dell)(publication date of 05/13/2020) and NPL Reference #3: Macbook Air (Apple) (publication date of 03/26/2020).

    PNG
    media_image3.png
    1201
    1634
    media_image3.png
    Greyscale



Although the invention is not identically disclosed or described as set forth in 35 U.S.C. 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a designer having ordinary skill in the art to which the claimed invention pertains, the invention is not patentable.
In a proper rejection of a design claim under 35 USC 103, there must be a reference (the basic design), a something in existence, the design characteristics of which are basically the same as the claimed design in order to support a holding of obviousness. In other words, the basic reference design must look something like the claimed design. In re Harvey, 12 F.3d 1061, 1063, 29 USPQ 1206, 1208 (Fed. Cir. 1993) and In re Rosen, 673 F.2d 388, 391, 213 USPQ 347, 350 (CCPA 1982). Once such a design has been established, features thereof may reasonably be interchanged with or added from those in other pertinent references to achieve the claimed design. Such modifications, however, cannot destroy the fundamental characteristics of the basic design reference.


    PNG
    media_image4.png
    711
    1646
    media_image4.png
    Greyscale
The primary reference (ZenBook 14 Ultra-Slim Laptop (ASUS)) has design characteristics which are basically the same as the claimed design. See the drawings below for comparison:

    PNG
    media_image5.png
    731
    1565
    media_image5.png
    Greyscale


The claimed design consists of a slim laptop with an 80-key standard key array with a front center rectangular mousepad and a chamfered lower panel. 
ZenBook 14 Ultra-Slim Laptop (ASUS) consists of a slim laptop with an 80-key standard key array with a front center rectangular mousepad and a chamfered lower panel.  The ZenBook 14 Ultra-Slim Laptop (ASUS) also has a front chamfer and perforated rear section of the lower panel.
XPS 17 Laptop (Dell) teaches the modification to have (1) a smooth front edge (no front chamfer) and (2) a smooth rear surface on the lower panel.
Macbook Air (Apple) teaches the specific configuration of the key array (3a, 3b, 3c).

    PNG
    media_image6.png
    1239
    1585
    media_image6.png
    Greyscale





    PNG
    media_image7.png
    1375
    1654
    media_image7.png
    Greyscale





It would have been obvious to a designer of ordinary skill not later than the effective filing date of the present claimed invention modify the front and rear edges to be smooth and straight instead of chamfered or perforated as demonstrated by Dell and obvious to modify the configuration of the key array as demonstrated by Apple.   The claimed design would have no patentable distinction over the examiner's combination of references.
This modification of the primary reference in light of the secondary references is proper because the applied references are so related that the appearance of features shown in one would suggest the application of those features to the other.  See In re Rosen, 673 F.2d 388, 213 USPQ 347 (CCPA 1982); In re Carter, 673 F2d 1378, 213 USPQ 625 (CCPA 1982); and In re Glavas, 230 F 2.d 447, 109 USPQ 50 (CCPA 1956).  Further, it is noted that case law was held that one skilled in the art is charged with knowledge of the related art; therefore, the combination of old elements, herein, would have been well within the level of ordinary skill.  See In re Antle, 444 F 2.d 1168, 170 USPQ 285 (CCPA 1971) and In re Nalbandian, 661 F .2d 1214, 211 USPQ 782 (CCPA 1981).



Amended Drawings: If choosing to address the rejection by way of replacement drawings, any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. If all the figures on a drawing sheet are canceled, a replacement sheet is not required. A marked-up copy of the drawing sheet (labeled as “Annotated Sheet”) including an annotation showing that all the figures on that drawing sheet have been canceled must be presented in the amendment or remarks section that explains the change to the drawings. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 
All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.
In any attempt to prepare new drawings in an effort to overcome any objections or rejections, care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121. 
The necessity for good drawings in a design patent application cannot be overemphasized. As the drawing constitutes the whole disclosure of the design, it is of utmost importance that it be so well executed both as to clarity of showing and completeness, that nothing regarding the design sought to be patented is left to conjecture.  Moreover, an insufficient drawing may have a negative effect with respect to the effective filing date of a continuing application. 





Conclusion
The claim stands rejected under 35 U.S.C. 112(a) and (b) and rejected under 35 U.S.C. 103.
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references are relevant for establishing the techniques and conventions known in the art at the time that Applicant’s claim was filed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTAIRA J SWANGIN whose telephone number is (571)272-2463.  The examiner can normally be reached on M-F 8:30 A.M. - 5:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lakiya Rogers can be reached at (571) 270-7145.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A. S./	
Examiner, Art Unit 2916

/HOLLY E THURMAN/Primary Examiner, Art Unit 2915